DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 16/925,800 filed 7/10/2010, this application is a continuation of Application No. 14/988,494 filed 1/5/2016. Claims 18-38 are pending and examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsson et al. (US Pub. 2011/0258543 A1, hereinafter “Larsson”).

Claim 18: Larsson teaches A method comprising:
(“Larsson”, [0176]-[0178], [0188], e.g., user wants to add a song to the playlist, or [0232], U: “I want to add an ABBA song”);
obtaining a dialog corresponding to the task, wherein the dialog includes a plurality of prompts for input from a user (“Larsson”, [0189]-[0191], ASR is reporting to the dialogue manager that the user has done an utterance);
providing the plurality prompts for the dialog to the user device (“Larsson”, [0192]-[0193], e.g., the dialogue manager follows the form by asking the user which of the available songs the user wants to add);
receiving a plurality of responses from the user device comprising:
a voice response to a prompt (“Larsson”, [0196], e.g., [0240], voice input response, e.g., U: “Mamma Mia”), and one or more non-voice responses to corresponding prompts that precede, in the dialog, the prompt resulting in the voice response (“Larsson”, [0217]-[0230], non-voice responses); and
using the one or more non-voice responses to update a state of the dialog and to interpret the voice response (“Larsson”, [0217]-[0230], [0232-0240]).

Claim 19: Larsson teaches the method of claim 18, wherein receiving the request comprises receiving a voice input, and wherein the voice input is processed to obtain the dialog corresponding to the task  (“Larsson”, [0176]-[0180], [0188], e.g., user wants to add a song to the playlist, or [0232], U: “I want to add an ABBA song”).

Claim 20: Larsson teaches the method of claim 18, wherein in response to interpreting the voice response, providing one or more additional prompts of the dialog to the user device (“Larsson”, [0192]-[0193], e.g., the dialogue manager follows the form by asking the user which of the available songs the user wants to add).

Claim 21: Larsson teaches the method of claim 18, further comprising: completing the task based on user inputs responsive to the prompts (“Larsson”, [0188]-[0197], the dialog manager sends appropriate information about the songs to the music player).

Claim 22: Larsson teaches the method of claim 18, wherein obtaining the dialog corresponding to the task comprises determining the task from the request and obtaining the dialog, of a plurality of task specific dialogs, that corresponds to the determined task (“Larsson”, [0188]-[0197]).

Claim 23: Larsson teaches the method of claim 18, wherein providing the plurality of prompts for the dialog to the user device comprises providing a data structure that identifies an order of prompts according to the dialog for the task  (“Larsson”, [0188]-[0197], [0232-0240]).

Claim 24: Larsson teaches the method of claim 18, wherein the dialog provides a structure for determining a number of values needed to completed the task of the request, and wherein the prompts request respective values (“Larsson”, [0055]-[0062]).

Claim 25: Claim 25 is directed to a system for implementing the method steps of claim 18. Therefore, claim 25 is rejected under similar rationale.

Claim 26: Claim 26 is directed to the system of claim 25 for implementing the method steps of claim 19. Therefore, claim 26 is rejected under similar rationale.

Claim 27: Claim 27 is directed to the system of claim 25 for implementing the method steps of claim 20. Therefore, claim 27 is rejected under similar rationale.

Claim 28: Claim 28 is directed to the system of claim 25 for implementing the method steps of claim 21. Therefore, claim 28 is rejected under similar rationale.

Claim 29: Claim 29 is directed to the system of claim 25 for implementing the method steps of claim 22. Therefore, claim 29 is rejected under similar rationale.

Claim 30: Claim 30 is directed to the system of claim 25 for implementing the method steps of claim 23. Therefore, claim 30 is rejected under similar rationale.

Claim 31: Claim 31 is directed to the system of claim 25 for implementing the method steps of claim 24. Therefore, claim 31 is rejected under similar rationale.
Claim 32: Claim 32 is directed to one or more non-transitory computer-readable storage media for implementing the method steps of claim 18. Therefore, claim 32 is rejected under similar rationale.

Claim 33: Claim 33 is directed to the non-transitory computer-readable storage media of claim 32 for implementing the method steps of claim 19. Therefore, claim 33 is rejected under similar rationale.

Claim 34: Claim 34 is directed to the non-transitory computer-readable storage media of claim 32 for implementing the method steps of claim 20. Therefore, claim 34 is rejected under similar rationale.

Claim 35: Claim 35 is directed to the non-transitory computer-readable storage media of claim 32 for implementing the method steps of claim 21. Therefore, claim 35 is rejected under similar rationale.

Claim 36: Claim 36 is directed to the non-transitory computer-readable storage media of claim 32 for implementing the method steps of claim 22. Therefore, claim 36 is rejected under similar rationale.

Claim 37: Claim 37 is directed to the non-transitory computer-readable storage media of claim 32 for implementing the method steps of claim 23. Therefore, claim 37 is rejected under similar rationale.

Claim 38: Claim 38 is directed to the non-transitory computer-readable storage media of claim 32 for implementing the method steps of claim 24. Therefore, claim 38 is rejected under similar rationale.

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the 

Point of Contact                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300. The examiner can normally be reached M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG H NGUYEN/Primary Examiner, Art Unit 2143